Citation Nr: 0312245	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-08 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for a chronic low back 
disability.

2.	Entitlement to service connection for bilateral pes 
planus.

3.	Entitlement to service connection for residuals of 
amputation of the 3rd toe of the right foot.

4.	Entitlement to service connection for chronic headaches.

5.	Entitlement to service connection for scars behind the 
ears.

6.	Entitlement to service connection for a urinary bladder 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1975 to July 1979 and in the United States 
Army from August 1986 to September 1987.  He subsequently 
served in the Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Denver Regional 
Office (RO) rating decisions which in May 1997 denied service 
connection for bilateral pes planus, a chronic low back 
disability, scar formation behind both ears, chronic 
headaches, and urinary bladder infection; in May 1998 the RO 
denied service connection for residuals of amputation of the 
3rd right toe.

A hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in November 2002.

These claims were remanded by the Board in January 2000 for 
further development.  That development having been completed, 
these claims now return to the Board.






FINDINGS OF FACT

1.	The veteran's amputation of the right third toe was 
secondary to a cancerous tumor.  No evidence has been 
submitted linking the veteran's cancerous tumor to 
service.

2.	There is no evidence that the veteran currently has any 
genitourinary disorder, to include a urinary bladder 
infection, or the residuals thereof.


CONCLUSIONS OF LAW

1.	The veteran's amputation of the right middle toe was 
neither incurred in nor aggravated by service, and its 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.	Neither a chronic bladder infection, nor any other 
chronic genitourinary disorder, was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1997 and May 
1998 rating actions, and were provided  Statements of the 
Case dated May 1998 and October 2002, as well as a Board 
remand dated January 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in June 2002, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded an examination 
during the course of this claim, dated March 1997.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional relevant evidence 
that should or could be obtained prior to adjudicating the 
claims of entitlement to service connection for a urinary 
bladder infection and the residuals of amputation of the 3rd 
toe of the right foot.  Thus, even without specific notice as 
to which party will get which evidence, as all the relevant 
evidence has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002). 


Facts

The veteran's service medical records do show complaints of 
foot pain, but do not show treatment for, or complaints of, a 
mass or bunion on the veteran's right middle toe.  His annual 
examination, dated May 1997, did note that his right third 
toe was surgically removed due to a malignant growth.  The 
available medical records do not show any treatment for any 
genitourinary disorder.

A record from March 1997 indicates that the veteran reported 
that he had a bunion for many years on his right foot, with 
inflammatory signs, redness, swelling, and inflammation.  At 
that time, he also denied any urinary problems, and had no 
dysuria, polyuria, or tenesmus.  The veteran was diagnosed 
with inflamed bunions on the third toe of the right foot.  X-
rays taken of the veteran's feet in March 1997 noted a bunion 
deformity of the right foot.

The veteran received VA examinations in March 1997.  Hallux 
valgus was diagnosed on the right great toe, and a bunion on 
the right middle toe.  It was also noted that the veteran had 
a history of nonspecific urethritis years ago, with no 
present complaints of physical abnormalities, and an 
otherwise normal genitourinary history.

Records show that the veteran was seen in late March 1997 
with complaints of a painful mass on his right third toe, 
which had been symptomatic for the previous three months.  
The mass was excised in April 1997, and found to be 
consistent with a leiomyosarcoma.  Following this diagnosis, 
it was recommended that the veteran's third toe be amputated, 
to ensure that the entire tumor was excised, which was 
accomplished in April 1997.
 
The veteran received a hearing before the undersigned 
Veterans Law Judge at the RO in November 2002.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran reported that he first started having a problem 
with his right middle toe about a year prior to the 
amputation, while he was in the reserves.  The veteran 
indicated that his toes bunched up, causing that toe to rub 
against the top of his boot, when he was on weekend drills or 
summer drills.

The veteran reported that he first started having problems 
with urinary bladder infections when he was in the Marine 
Corps, from 1975 to 1979.  He indicated that he was currently 
not receiving treatment for this.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  This includes any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Service connection may be granted for disability 
that is proximately due to, the result of, or aggravated by a 
service connected disorder.  38 C.F.R. § 3.310; Allen, supra.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to service connection for residuals of amputation 
of the 3rd toe of the right foot.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
an amputation of the 3rd toe of the right foot.  In this 
regard, the Board notes that no evidence has been submitted 
indicating that the veteran's cancerous tumor of the toe, 
which led to the veteran's toe amputation, was related to 
service, or developed within the applicable presumptive 
period following servce.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002)..  The Board 
notes that the veteran, in March 1997, reported 
symptomatology of the right middle toe of only three months 
duration.  The veteran also reported that he had trouble with 
his toe for approximately a year prior to the amputation, 
when wearing boots during his Reserve service.  However, the 
veteran's toe was amputated not because of any bunion or 
injury due to wear on the veteran's toe from wearing boots, 
but in order to ensure that the cancerous tumor found on the 
veteran's toe was completely excised.  Further, no evidence 
has been presented to show that the veteran's cancerous tumor 
of the toe first manifested itself during any period of 
active duty for training.  With no evidence having been 
presented to indicate that the veteran's right middle toe 
tumor, resulting in a toe amputation, was incurred in or 
aggravated by the veteran's active duty service, the Board 
finds that the veteran's claim cannot be maintained.


Entitlement to service connection for a urinary bladder 
infection.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a urinary 
bladder infection.  In this regard, the Board notes that no 
evidence has been presented to indicate that the veteran 
currently suffers from any genitourinary disorder, to include 
a urinary bladder infection, or any residuals thereof.  In 
this regard, the Board finds probative the findings of a VA 
examination in March 1997 which noted that the veteran had a 
history of nonspecific urethritis years ago, with no present 
complaints of physical abnormalities, and an otherwise normal 
genitourinary history

The Board recognizes that the veteran testified that his 
urinary infections occurred during his active service from 
July 1975 to July 1979, for which medical records are not 
currently available, which has required the remand of many of 
the veteran's other claims, as noted below.  However, the 
Board points out that, regardless of the veteran's medical 
history during service, it is not possible to grant service 
connection for a disability without a finding of a current 
disability.  Therefore, the Board finds that, with no 
evidence having been presented to indicate that the veteran 
currently suffers from urinary bladder infections, or 
residuals thereof, regardless of what the veteran's service 
medical records might show, the veteran cannot, as a matter 
of law, be granted service connection for urinary bladder 
infections, a disability he does not currently have.

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for residuals of amputation 
of the 3rd toe of the right foot is denied.

Entitlement to service connection for a urinary bladder 
infection is denied.





REMAND

As to the veteran's claims of entitlement to service 
connection for a low back condition, pes planus, headaches, 
and ear scars, the Board notes that the veteran has indicated 
that all of these conditions first manifested during his 
period of active duty service with the Marine Corps, from 
July 1975 to July 1979.  Although numerous attempts have been 
made to obtain these records from various sources, they have 
not yet been obtained.

The Board believes that the veteran's service medical records 
from July 1975 to July 1979 are absolutely crucial to the 
adjudication of the remaining issues on appeal.  These 
service medical records from this time period apparently do 
still exist, and evidently have been retired.  They should be 
obtainable.  Some of the confusion as to the whereabouts of 
the veteran's service medical records from this period was 
due to the fact that the veteran initially served on active 
duty in the Marine Corps (USMC), and later in the Army, 
including lengthy subsequent Reserve service in the Army.  
Numerous attempts have been made to obtain the USMC service 
medical records, with no success.

The Board notes with interest an August 2002 response to the 
RO's request for the USMC medical records by the National 
Personnel Records Center (NPRC).  While the response 
seemingly indicates that some health records were missing, 
the response also clearly states that microfiche medical 
records for the 1975-1979 USMC service were being furnished.  
However, no such records are noted in the claims file.  The 
RO should further search for the microfiched service medical 
records apparently furnished by NPRC, to include any follow 
up clarification with NPRC over these records from the July 
1975 to July 1979 period of USMC service.  

Accordingly, due to the critical importance of these records 
to the veteran's claims, and to ensure that the veteran 
receives all due consideration, these claims must be remanded 
to the RO.

Accordingly, the claims are REMANDED for the following:

1.	The RO should search for the microfiched medical 
records pertaining to the veteran's 1975-1979 USMC 
service that were apparently furnished by the 
National Personnel Records Center (NPRC), according 
to the August 2002 NPRC response.  If necessary, the 
RO should further clarify the NPRC respone by again 
contacting the NPRC.  Any communication with NPRC 
should clearly note that the records sought pertain 
to veteran's period of USMC active duty service from 
July 1975 to July 1979.  

2.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, the RO 
should ensure that the new notification requirements 
and development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.	After completion of the foregoing, and after 
undertaking any further development deemed warranted 
by the record, the RO should readjudicate this claim 
on appeal in light of all pertinent evidence and 
legal authority.  The RO must review this claim on 
the merits, and provide adequate reasons and bases 
for its determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.	If any claim on appeal continues to be denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and be given an 
opportunity to submit written or other argument in 
response thereto before the claims file is returned 
to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



